Appeal by the defendant from two judgments of the County Court, Suffolk County (Dounias, J.), both rendered August 10, 1995, convicting him of attempted burglary in the first degree under Indictment No. 922/94 and burglary in the third degree under Indictment No. 2281/94, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant contends that he should be resentenced because the court did not expressly make a determination on the record regarding his eligibility for youthful offender treatment before imposing sentences (see, CPL 720.20). However, since the defendant made no assertion at the time of the sentencing that he was entitled to be adjudicated a youthful offender, his right thereto was waived (see, People v McGowen, 42 NY2d 905). Under the circumstances of this case, we find no basis for concluding that the sentences should be set aside. Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur..